

Exhibit 10.1






FOURTH AMENDMENT TO


ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2015)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan (the “Plan”) under an amendment and restatement
effective as of January 1, 2015;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company desires to amend the Plan to provide for a one-time
discretionary non-elective employer contribution as provided herein.


NOW, THEREFORE, the Company hereby amends the Plan by as follows, effective
April 26, 2018:


1.
Two new sections shall be added to Article One of the Plan and such new
sections, designated as Section 1.9A and 1.9B, respectively, shall read as
follows:



1.9A
“Discretionary Non-elective Contribution” means the Employer contribution made
pursuant to Section 3.4A.



1.9B
“DNEC Eligible Participant” means:



(a)
Each Covered Employee who is eligible to make Elective Deferrals under the Plan
on April 26, 2018 or who otherwise would be eligible to make Elective Deferrals
under the Plan on such date except for the six month suspension period
identified in Section 7.3(c); and



(b)
Unless otherwise required by the application of guidance promulgated by the
Secretary of the Treasury or his delegate, each former Covered Employee who
incurred a severance from employment on or after March 21, 2018 and before April
26, 2018 under the early retirement or normal retirement provisions of the Erie
Insurance Group Retirement Plan for Employees and who, immediately prior to such
severance from employment, was eligible to make Elective Deferrals under the
Plan.





1



--------------------------------------------------------------------------------






2.
Section 1.23 of the Plan is hereby amended in its entirety and shall now read as
follows:



1.23
“Participant” means any Covered Employee who participates in the Plan as
provided in Section 3.1 and/or Section 3.4A (an “active” Participant) or as
provided in Section 4.1, and further, shall include any current or former
Covered Employee who has suspended his Elective Deferrals or has terminated or
retired if such individual has a vested Total Account balance maintained on his
behalf under the Plan.



3.
Section 1.37(f) of the Plan is hereby amended in its entirety and shall now read
as follows:



(f)
“Safe Harbor Matching Account” the portion of the Participant’s Total Account
consisting of Safe Harbor Matching Contributions, any Discretionary Non-elective
Contributions, plus (minus) any investment earnings (losses) on such
contributions and less any distributions or withdrawals made from this account
in accordance with Articles Six and Seven, respectively.



4.
A new paragraph (d) shall be added to Section 2.1, and such new paragraph shall
read as follows:



(d)
Independent of the preceding provisions of this Section 2.1, a Covered Employee
may participate in the Plan pursuant to the provisions of Section 3.4A.



5.
A new section shall be added to Article Three of the Plan and such new section,
designated as Section 3.4A, shall read as follows:



3.4A
Discretionary Non-elective Contribution



The Employer shall contribute to the Trust Fund, on behalf of each DNEC Eligible
Participant, a one-time discretionary, non-elective contribution of $1,000. The
Employer shall make such contributions as soon as reasonably practicable
following the April 26, 2018 allocation date applicable to such contributions.
Such non-elective contributions shall be credited to DNEC Eligible Participants’
Safe Harbor Matching Accounts as of the date they are received by the Trustee or
otherwise deposited in the Trust Fund and, for purposes of determining the
applicability of Plan features regarding such contributions, shall be treated
equivalent to Safe Harbor Matching Contributions. Such non-elective
contributions shall be100% vested and nonforfeitable when made.




* * * * * * *


2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 2nd day of May, 2018.


 
ERIE INDEMNITY COMPANY
 
 
ATTEST:
 
 
 
/s/ Brian W. Bolash
By: /s/ Dionne Wallace Oakley                               
 
Title: EVP, HR & Strategy                                      
 
 
 
 
 
 
 
 





3

